In a proceeding to enforce a money judgment pursuant to CPLR 5222, 5225 (b), and 5227, the appeal is from an order of the Supreme Court, Kings County (Rigler, J.), dated July 11, 1995, which directed the appellant Hawkins, Delafield & Wood to turn over the appellant W. Cullen MacDonald’s capital contribution and restrained partnership profits to the petitioners, to be applied toward satisfaction of judgments in favor of the petitioners.
Ordered that the order is modified, on the law, by deleting the provision thereof which compelled Hawkins, Delafield & Wood to deliver W. Cullen MacDonald’s capital account to the plaintiffs; as so modified, the order is affirmed, without costs or disbursements.
In a related matrimonial action, the Supreme Court restrained the appellant law firm of Hawkins, Delafield & Wood (hereinafter the firm) from disposing of the capital account and partnership profits owed to the appellant former husband W. *642Cullen MacDonald, who is a partner of the firm (see, MacDonald v MacDonald, 226 AD2d 594 [decided herewith]). In the order which is the subject of this appeal, the Supreme Court directed the firm to deliver the restrained profits and capital account to the plaintiffs (the former wife and her attorneys), in satisfaction of judgments in favor of the plaintiffs and against the former husband.
As we have decided, however (see, MacDonald v MacDonald, supra), the former husband’s capital account is not subject to execution in order to satisfy the former husband’s personal financial obligations. O’Brien, J. P., Copertino, Santucci and Krausman, JJ., concur.